Citation Nr: 1435079	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, and/or as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2005, September 2007, and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These matters were previously remanded by the Board in February 2012 for further evidentiary development.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claims must be remanded for further development.  

In the Board's February 2012 remand, the directives included instructions to the VA examiner to specifically address the lay and medical evidence of record suggesting that the Veteran may have experienced psychotic symptomatology prior to his nervous breakdown in 1983.  

The Board notes that the October 2012 VA examiner concluded that it is less likely than not that the Veteran's currently diagnosed schizophrenia is related to his active duty military service.  However, the examiner did not specifically comment on the multiple lay statements in the file, including those from the Veteran's brother and mother, suggesting that the Veteran displayed symptoms of a psychiatric disorder immediately after service.  In addition, the record contains an April 1983 statement from a private physician stating that he had treated the Veteran beginning in March 1973.  

Prior to adjudicating a matter after having previously remanded it, the Board has a duty to ensure that there has been compliance with its previous remand instructions.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  As the February 2012 examiner did not specifically comment on the previously mentioned medical and lay evidence, as instructed by the Board's remand, the Board finds that this matter must be remanded to obtain a new medical opinion that properly addresses this evidence.  

As the record indicates that the Veteran has alleged that his currently diagnosed diabetes mellitus, type II is secondary to an acquired psychiatric disorder, the Board finds that the results of a new VA opinion are highly probative to the determination of the Veteran's claim for diabetes.  In addition, the Board finds that an opinion as to the potential connection between the Veteran's psychiatric condition and his diabetes is warranted.  For these reasons, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's diabetes claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2012 VA examiner, or if that examiner is not available, to an examiner of appropriate knowledge and expertise to provide an addendum to the February 2012 opinion.  

Specifically, the examiner should provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's schizophrenia was incurred during service.  In doing so, the examiner must specifically address the medical and lay evidence suggesting that the Veteran's condition may have manifested prior to the 1983 diagnosis.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's currently diagnosed diabetes mellitus, type II, was caused by, or is aggravated by the Veteran's currently diagnosed schizophrenia.

If the Veteran's schizophrenia aggravates (i.e., permanently worsens) the Veteran's diabetes, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



